Appellate Case: 21-4096     Document: 010110609043      Date Filed: 11/23/2021    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                       November 23, 2021
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  BILLY L. ROHWEDDER,

        Plaintiff - Appellant,

  v.                                                         No. 21-4096
                                                    (D.C. No. 2:20-CV-00034-JNP)
  ROCKY MOUNTAIN PIES, LLC;                                    (D. Utah)
  TALENT TEAM STAFFING,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, BALDOCK, and EID, Circuit Judges.
                   _________________________________

       Plaintiff Billy L. Rohwedder, proceeding pro se, appeals from the district court’s

 dismissal of this action with prejudice. Exercising jurisdiction under 28 U.S.C. § 1291,

 we affirm.

       The relevant factual background of this case is as follows: Rohwedder filed this

 employment discrimination suit against Defendant Rocky Mountain Pies and

 Defendant Talent Team Staffing on January 21, 2020. On two separate occasions,


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-4096     Document: 010110609043        Date Filed: 11/23/2021     Page: 2



 Rocky Mountain Pies moved to dismiss the action for failure to state a claim for relief.

 See Fed. R. Civ. P. 12(b)(6). After the first motion, the district court granted the motion

 to dismiss without prejudice and granted Rohwedder leave to file an amended

 complaint. Rohwedder filed an Amended Complaint,1 which listed the defendants as

 “Rocky Mtn Pies et al[.]” but failed to contain any allegations against Talent Team

 Staffing or any other defendant.2 Rocky Mountain Pies again moved to dismiss for

 failure to state a claim for relief. See id. A magistrate judge reviewed this motion and

 issued a Report and Recommendation (“R&R”) recommending the district court

 dismiss the case with prejudice. Rohwedder filed objections to the R&R. The district

 court overruled the objections, adopted the R&R, and dismissed the case with

 prejudice. Rohwedder appeals.

        Rohwedder makes three arguments on appeal. First, Rohwedder claims the

 district court erred by denying his Motion to Appoint Counsel. Second, Rohwedder

 argues the district court erroneously concluded that his Amended Complaint failed to

 set forth enough specific factual allegations to survive a motion to dismiss. Third,



        1
         Rohwedder filed an Amended Complaint before leave was granted. Even
 though this Amended Complaint was premature, the district court decided to treat this
 premature Amended Complaint as the operative complaint.
        2
          Rohwedder failed to serve any other defendant except Rocky Mountain Pies.
 “In the absence of service of process (or waiver of service by the defendant), a court
 ordinarily may not exercise power over a party the complaint names as defendant.”
 Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 350 (1999). Because
 no other defendant was served, Rocky Mountain Pies is the only defendant over which
 the district court could exercise power. Therefore, the caption of this case is slightly
 misleading.
                                             2
Appellate Case: 21-4096     Document: 010110609043        Date Filed: 11/23/2021    Page: 3



 Rohwedder asks us to “waive[]” any “exhaustion of administrative remedies”

 requirement. We find no merit in these arguments.

       “We review the denial of appointment of counsel in a civil case for an abuse of

 discretion.” Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995) (citing Shabazz

 v. Askins, 14 F.3d 533, 535 (10th Cir. 1994)). “We review de novo the district court's

 dismissal of a complaint under Federal Rule of Civil Procedure 12(b)(6) for failure to

 state a claim.” Strain v. Regalado, 977 F.3d 984, 989 (10th Cir. 2020) (citing Strauss

 v. Angie’s List, Inc., 951 F.3d 1263, 1266 (10th Cir. 2020)). “To survive a motion to

 dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state

 a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

       As an initial matter, Rohwedder’s third argument is wholly irrelevant. The

 district court dismissed the case for failure to state a claim; in other words, taking all

 the factual allegations in Rohwedder’s Amended Complaint as true, the district court

 concluded Rohwedder did not create a triable issue of employment discrimination.

 Dismissal of this case in no way depended upon the exhaustion of administrative

 remedies doctrine.       Although the district court discussed the exhaustion of

 administrative remedies doctrine as a potential basis for granting summary judgment,

 that discussion is unrelated to whether the district court properly granted a motion to

 dismiss. Rohwedder’s third argument does nothing to change the conclusion that the

 Amended Complaint failed to state a claim under Federal Rules of Civil Procedure

 12(b)(6).

                                             3
Appellate Case: 21-4096    Document: 010110609043        Date Filed: 11/23/2021   Page: 4



       After thoroughly reviewing the record and the parties’ briefing, we find no

 reason to depart from the well-reasoned analysis of the district court and magistrate

 judge. It was not an abuse of discretion for the magistrate judge to deny Rohwedder’s

 Motion for Appointment of Counsel when his one-paragraph motion merely states “the

 retaliation claims of this case require bi-lingual investigation as well as possible

 inquiry into a ‘class-action’ lawsuit.”    This statement was insufficient to carry

 Rohwedder’s burden “to convince the court that there is sufficient merit to his claim

 to warrant the appointment of counsel.” McCarthy v. Weinberg, 753 F.2d 836, 838

 (10th Cir. 1985) (citing United States v. Masters, 484 F.2d 1251, 1253 (10th Cir.

 1973)); see Rucks, 57 F.3d at 979 (outlining the factors to consider when deciding

 whether to appoint counsel including the merits of the litigant’s claims).

       Furthermore, considering the motion to dismiss de novo, we agree with the

 district court’s conclusion that “Rohwedder’s Amended Complaint contains broad

 assertions of legal bases for his Title VII and Fourteenth Amendment claims and

 generalized allegations but fails to allege specific facts giving rise to these claims.”

 For substantially the same reasons as the district court, we hold the Amended

 Complaint fails to state a claim for which relief can be granted. We attach the district

 court’s Order Adopting Report and Recommendation as an appendix.




                                            4
Appellate Case: 21-4096   Document: 010110609043       Date Filed: 11/23/2021   Page: 5



                                   *      *      *

       For the reasons stated herein, we AFFIRM the district court.


                                           Entered for the Court


                                           Bobby R. Baldock
                                           United States Circuit Judge




                                          5
Appellate Case: 21-4096      Document: 010110609043           Date Filed: 11/23/2021       Page: 6




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


  BILLY L. ROHWEDDER,
                                                  ORDER ADOPTING REPORT AND
        Plaintiff,                                RECOMMENDATION

  v.
                                                  Case No. 2:20-cv-00034-JNP-CMR
  ROCKY MOUNTAIN PIES et al.,
                                                  District Judge Jill N. Parrish
        Defendants.




        Before the court is Plaintiff Billy L. Rohwedder’s (“Mr. Rohwedder”) objection to

 Magistrate Judge Cecilia M. Romero’s Report and Recommendation (ECF No. 36) that Defendant

 Rocky Mountain Pies LLC’s (“Rocky Mountain”) Motion to Dismiss be granted with prejudice

 and Motion for Summary Judgment be denied without prejudice as moot. ECF No. 37. For the

 following reasons, the court overrules Mr. Rohwedder’s objection and adopts in full Judge

 Romero’s Report and Recommendation.

                                        BACKGROUND

        Mr. Rohwedder, proceeding pro se, filed his initial complaint against Defendants Rocky

 Mountain and Talent Team Staffing on January 21, 2020. ECF No. 3. Rocky Mountain filed a

 motion to dismiss under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) on April 23, 2020.

 ECF No. 9. On December 7, 2020, Judge Romero issued a Report and Recommendation (the

 “December Report and Recommendation”) that the motion to dismiss be granted in part and denied

 in part without prejudice, and that Mr. Rohwedder be granted leave to file an amended complaint

 that complied with the December Report and Recommendation. ECF No. 14. Judge Romero
Appellate Case: 21-4096       Document: 010110609043           Date Filed: 11/23/2021       Page: 7



 notified Mr. Rohwedder that a failure to file a timely objection to the December Report and

 Recommendation could waive any objections to it. Mr. Rohwedder did not file an objection within

 the allotted time but did file an Amended Complaint on December 17, 2020 (ECF No. 16), before

 this court adopted the December Report and Recommendation. This court adopted Judge Romero’s

 December Report and Recommendation in full on January 5, 2021 and deemed Mr. Rohwedder’s

 prematurely-filed Amended Complaint the operative complaint. ECF No. 23. Mr. Rohwedder

 names “Rocky Mountain Pies et al.” as a Defendant in his Amended Complaint but does not assert

 any allegations against Talent Team Staffing or any other defendant. ECF No. 16.

        On January 26, 2021, Rocky Mountain filed a second Motion to Dismiss under Rule

 12(b)(6), seeking dismissal of the Amended Complaint with prejudice and arguing that the

 Amended Complaint failed to cure the deficiencies identified by the December Report and

 Recommendation. ECF No. 27. Rocky Mountain also concurrently filed a Motion for Summary

 Judgement under Rule 56(a), arguing that it is entitled to summary judgment as a matter of law

 because Mr. Rohwedder’s Title VII claim is procedurally barred for his failure to exhaust his

 administrative remedies. ECF No. 28.

        On July 7, 2021, Judge Romero issued a second Report and Recommendation (the “July

 Report and Recommendation”) that the Motion to Dismiss be granted because the Amended

 Complaint fails to state a claim for the same reasons discussed in the court’s December Report and

 Recommendation. ECF No. 36. Specifically, Judge Romero found that the Amended Complaint

 “does not assert any specific allegations against [Rocky Mountain] regarding the prima facie

 elements of a Title VII employment discrimination claim or specific facts giving rise to a claim

 for violation of the Fourteenth Amendment.” Id. at 4. Further, Judge Romero concluded that the

 Amended Complaint “contains only threadbare recitals of some of the elements of a cause of action



                                                 2
Appellate Case: 21-4096        Document: 010110609043            Date Filed: 11/23/2021        Page: 8



 under Title VII, does not assert specific facts to address if the matter was timely filed, how [Rocky

 Mountain’s] actions harmed him, and did not cure any of the deficiencies outlined in the court’s

 December [Report and Recommendation].” Id. at 4–5. Judge Romero recommended that the

 Amended Complaint be dismissed with prejudice and that the Motion for Summary Judgement be

 denied without prejudice as moot. Judge Romero notified Mr. Rohwedder that a failure to file a

 timely objection to the July Report and Recommendation could waive any objections to it. On July

 15, 2021, Mr. Rohwedder timely objected to the July Report and Recommendation. ECF No. 37.

                                             ANALYSIS

        Under Federal Rule of Civil Procedure 72(b), “[w]ithin 14 days after being served with a

 copy of the recommended disposition, a party may serve and file specific written objections to the

 proposed findings and recommendations.” FED. R. CIV. P. 72(b)(2). Upon the filing of such timely

 objections, the court “must determine de novo any part of the magistrate judge’s disposition that

 has been properly objected to,” and in doing so may “accept, reject, or modify the recommended

 disposition; receive further evidence; or return the matter to the magistrate judge with

 instructions.” Id. 72(b)(3). In liberally construing Mr. Rohwedder’s timely objection to the July

 Report and Recommendation, see Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991), the court

 has identified two principal objections. First, Mr. Rohwedder argues that exhaustion of

 administrative remedies is not a jurisdictional requirement and therefore does not bar his claim for

 wrongful termination. Second, Mr. Rohwedder argues that he has adequately pleaded claims under

 Title VII and the Fourteenth Amendment based on his alleged wrongful termination. The court

 considers each argument in turn under a de novo standard of review.

 I.     Failure to Exhaust Administrative Remedies

        Mr. Rohwedder argues that exhaustion of administrative remedies “is not jurisdictional,”

 and thus a failure to exhaust administrative remedies “does not bar courts from hearing such
                                                  3
Appellate Case: 21-4096       Document: 010110609043           Date Filed: 11/23/2021       Page: 9



 claims.” ECF No. 37 at 11–12. While Mr. Rohwedder is correct that a failure to exhaust

 administrative remedies is no longer a jurisdictional requirement, such a failure “permits the

 employer to raise an affirmative defense of failure to exhaust.” Lincoln v. BNSF Ry. Co., 900 F.3d

 1166, 1185 (10th Cir. 2018). This affirmative defense is “accordingly subject to the same waiver

 and estoppel principles that govern other affirmative defenses.” Hickey v. Brennan, 969 F.3d 1113,

 1118 (10th Cir. 2020) (citing Lincoln, 900 F.3d at 1186 n.11). “[T]he court must enforce this

 exhaustion requirement if the employer properly raises it.” Id. (citation omitted). Here, Rocky

 Mountain properly raised this failure to exhaust affirmative defense in its Motion for Summary

 Judgment. ECF No. 28. Mr. Rohwedder provided no argument for waiver or estoppel in response.

 Thus, a failure to exhaust is a proper basis upon which to dismiss Mr. Rohwedder’s Amended

 Complaint.

        Moreover, the court notes that Judge Romero only mentioned Mr. Rohwedder’s failure to

 exhaust his administrative remedies in two footnotes in the July Report and Recommendation.

 First, Judge Romero acknowledged that a failure to exhaust administrative remedies is the basis

 for Rocky Mountain’s Motion for Summary Judgment but stated that the court “did not find it

 necessary to address the Motion for Summary Judgment,” given the court’s ruling on the Motion

 to Dismiss the Amended Complaint, and ultimately denied the Motion for Summary Judgment

 without prejudice as moot. ECF No. 36 at 3 n.1, 5. Second, Judge Romero stated in another

 footnote that the “Amended Complaint also fails to address if [Mr. Rohwedder] exhausted his

 administrative remedies by filing a charge of discrimination with the EEOC within 300 days of

 the allegedly unlawful employment practice.” Id. at 4 n.2. Because Judge Romero did not address

 Rocky Mountain’s Motion for Summary Judgment, finding Mr. Rohwedder’s failure to state a

 claim under Rule 12(b)(6) a sufficient basis upon which to dismiss the Amended Complaint, and



                                                 4
Appellate Case: 21-4096         Document: 010110609043            Date Filed: 11/23/2021         Page: 10



  because Judge Romero only mentions Mr. Rohwedder’s failure to exhaust his administrative

  remedies in two footnotes, Mr. Rohwedder’s failure to exhaust is not the basis upon which Judge

  Romero issued the July Report and Recommendation. Thus, even if Mr. Rohwedder could prevail

  on his argument that the exhaustion requirement is not jurisdictional, it would not change Judge

  Romero’s conclusion that Mr. Rohwedder failed to state a claim under Rule 12(b)(6).

         In short, Mr. Rohwedder’s argument that the exhaustion requirement is not jurisdictional

  is unavailing. The exhaustion requirement can be and was properly raised as an affirmative

  defense, and Mr. Rohwedder did not establish that waiver or estoppel applies. Additionally, the

  exhaustion requirement was not the basis of Judge Romero’s July Report and Recommendation

  and thus does not change the conclusion that Mr. Rohwedder failed to state a claim under Rule

  12(b)(6).

  II.    Adequacy of Claims Pleaded Under Title VII and the Fourteenth Amendment

         Mr. Rohwedder also appears to object to the July Report and Recommendation on the basis

  that he has sufficiently stated Title VII and Fourteenth Amendment claims. The court disagrees.

  “To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

  (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “[T]o state a claim in

  federal court, a complaint must explain what each defendant did to him . . . ; when the defendant

  did it; how the defendant’s action harmed him . . . ; and, what specific legal right the plaintiff

  believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

  (10th Cir. 2007). Mr. Rohwedder’s Amended Complaint contains broad assertions of the legal

  bases for his Title VII and Fourteenth Amendment claims and generalized allegations but fails to

  allege specific facts giving rise to these claims. See ECF No. 16. He asserts that he was “terminated



                                                    5
Appellate Case: 21-4096        Document: 010110609043            Date Filed: 11/23/2021        Page: 11



  by pretext wrongfully in a discriminatory manner” and “treated differently” from “similarly

  situated” employees (id. at 12–13, 4) but does not make any fact-specific allegations supporting

  his broad assertion of discrimination. Indeed, the Amended Complaint is devoid of specific facts

  giving rise to claims under Title VII or the Fourteenth Amendment against Rocky Mountain. Mr.

  Rohwedder’s response to the Motion to Dismiss and objection to the July Report and

  Recommendation are plagued by the same deficiencies as his initial complaint and Amended

  Complaint—though he appears to state at least part of the legal bases for his claims under Title

  VII and the Fourteenth Amendment, he fails to put forth specific factual allegations related to his

  claims. See ECF Nos. 30, 37. Even liberally construing Mr. Rohwedder’s Amended Complaint,

  these generalized, threadbare allegations are insufficient to survive a motion to dismiss.

         Thus, the Amended Complaint fails to state a claim for which relief can be granted,

  warranting dismissal under Rule 12(b)(6). The court agrees with Judge Romero that the dismissal

  should be with prejudice. Mr. Rohwedder has previously been given an opportunity to cure these

  very deficiencies, but he has failed to do so, rendering amendment for a second time futile.

                                   CONCLUSION AND ORDER

         Based upon the foregoing, the court ORDERS as follows:

         1. The Report and Recommendation (ECF No. 36) is ADOPTED IN FULL.

         2. The Motion to Dismiss (ECF No. 27) is GRANTED, and the case is dismissed with

             prejudice. The Motion for Summary Judgement (ECF No. 28) is DENIED without

             prejudice as moot.




                                                   6
Appellate Case: 21-4096   Document: 010110609043    Date Filed: 11/23/2021   Page: 12



           DATED July 29, 2021

                                      BY THE COURT



                                      ______________________________
                                      Jill N. Parrish
                                      United States District Court Judge




                                        7